In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0298V
                                     Filed: March 13, 2018
                                         UNPUBLISHED


    JACKIE CROOK,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On March 3, 2017, Jackie Crook (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received to her left arm on March 15, 2016. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On November 27, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On March 12, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $80,000.00 for actual
and projected pain and suffering and $810.90 for past unreimbursable expenses for a
total of $80,810.90. Proffer at 1. In the Proffer, respondent represented that petitioner

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees with the proffered award. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $80,810.90, representing ($80,000 for actual and
projected pain and suffering and $810.90 for past unreimbursable expenses) in the
form of a check payable to petitioner, Jackie Crook. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                    )
 JACKIE CROOK,                                      )
                                                    )
                  Petitioner,                       )
                                                    )    No. 17-298V
 v.                                                 )    Chief Special Master Dorsey
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On March 3, 2017, Jackie Crook (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered a left shoulder injury that was “caused in fact” by an

influenza (“flu”) vaccine administered on March 15, 2016. Petition at ¶¶ 1. On November 27,

2017, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report

indicating that this case is appropriate for compensation under the terms of the Act, and the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation the

same day. ECF No. 18; ECF No. 19.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Jackie Crook should be awarded $80,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents Jackie Crook’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $810.90, as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Jackie Crook should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $80,810.90,

representing compensation for pain and suffering ($80,000.00), and past unreimbursable

expenses ($810.90), in the form of a check payable to petitioner, Jackie Crook.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Jackie Crook:                                $80,810.90

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                        LINDA S. RENZI
                        Senior Trial Attorney
                        Torts Branch, Civil Division

                        s/ Alexis B. Babcock
                        Alexis B. Babcock
                        Assistant Director
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel: (202) 616-7378
                        Fax: (202) 616-4310
DATED: March 12, 2018




                           3